UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2238



MYRON A. MCCALL,

                                             Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; BERNIE L. WRIGHT;
LAURIE C. LAWSON; JAMES L. ROGERS; DIGGS O.
HILL; ROBERT BLACKWELL; LARRY DURHAM; SUSAN
BISHOP; DAN GLICKMAN, Secretary of the United
States Department of Agriculture; GRANT
BUNTROCK, Administrator of the Consolidated
Farm Service Agency,

                                            Defendants - Appellees,

          and


FARM SERVICE AGENCY; NATIONAL APPEALS DIVISION,
                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CA-96-62-8-20-AK)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Myron A. McCall, Appellant Pro Se. James D. McCoy III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders (1) adopting the

magistrate judge's recommendation to dismiss his complaint alleging
numerous claims arising from the denial of his application for a

loan through the Farm Service Agency and (2) denying his motion for

reconsideration, Fed. R. Civ. P. 59. Our review of the record and

the district court's orders discloses no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. McCall v.
United States, No. CA-96-62-8-20-AK (D.S.C. Aug. 5, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2